MEMORANDUM**
Guillermo Godoy-Diaz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo. Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002). We deny the petition.
The IJ properly found Godoy-Diaz ineligible for cancellation of removal because he had no qualifying relative as required by 8 U.S.C. § 1229b(b)(l)(D). See id. at 1145.
Godoy-Diaz’ contention that the BIA’s summary affirmance procedure violates due process is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.